DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Claim Status
Claims 1-9 and 16-20 are currently pending. Claims 1 and 16 have been amended. Claims 10-15 were previously canceled. No new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4, 6, 7, 8, 9; 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (US 2015/0001729 A1-IDS prior art of record, hereafter Lan) in view of Su et al (US 2013/0256872 A1-prior art of record, hereafter Su) and Ohuchi et al (US 2008/0251942 A1, hereafter Ohuchi).
Re claim 1, Lan discloses in FIG. 8i a semiconductor package, comprising:
first (124; ¶ [0103]) and second (144; ¶ [0106]) adjacent semiconductor dies separated by a spacing (separation between 124 and 144);
an interposer structure (300; ¶ [0094]) disposed below and electrically coupling the first and second semiconductor dies;
a barrier structure (solder resist 320; ¶ [0097]) disposed between the first semiconductor die (124) and the interposer structure (300) and at least partially underneath (see BSPU in inserted figure below) the first semiconductor die (124); and
an underfill material layer (332; ¶ [0104]) in contact with (physically touching) the second semiconductor die (144) and with the barrier structure (320/322/324), but not in contact with the first semiconductor die (124).

    PNG
    media_image1.png
    675
    1559
    media_image1.png
    Greyscale

For the record, the inserted figure above (annotated FIG. 8i of Lan) depicts: barrier structure (320) having a portion (BSPU) partially underneath first semiconductor die (124).

A.	Lan fails to disclose a silicon interposer structure; an organic package substrate disposed below and electrically coupled to the silicon interposer structure, the organic package substrate comprising a plurality of routing layers therein; and wherein the barrier structure (320) has a uniform total vertical thickness throughout an entirety.

However,
.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su of a silicon interposer structure; and an organic package substrate disposed below and electrically coupled to the silicon interposer structure, the organic package substrate comprising a plurality of routing layers therein with the structure of Lan to provide power, ground and signal transfers (Su; ¶ [0031]).

B.	Lan and Su fails to disclose wherein the barrier structure (320) has a uniform total vertical thickness throughout an entirety.
However,
Ohuchi discloses in FIG. 1A a semiconductor package, comprising: a barrier structure (solder resist 7; ¶ [0050]), wherein the barrier structure (7) is at least partially underneath (left and right ends) a semiconductor die (2; ¶ [0050]), and has vertical sidewalls at electrical connections (solder bumps 3; ¶ [0050] and [0069]) of the semiconductor die (2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lan and Su such that the barrier structure (solder resist 320) has vertical sidewalls at solder ball/bump 

Re claim 4, Lan discloses the semiconductor package of claim 1, wherein the barrier structure (320) comprises a patterned ink structure (printing; ¶ [0097]) disposed on an uppermost surface (upper horizontal plane) of the interposer structure (300); and Su discloses the silicon interposer as discussed for claim 1.

Re claim 6, Lan discloses the semiconductor package of claim 1, wherein the first semiconductor die (124) is a memory die (¶ [0043]), and the second semiconductor die is one selected from a microprocessor die and a system-on-chip (SoC) die (ASIC; ¶ [0048]).

Re claim 7, Lan discloses the semiconductor package of claim 1, wherein the barrier structure (320) comprises a plurality of slots (FIG. 8e) to restrict flow (¶ [0105]-[0106]) of an underfill material (¶ [0104]) used to form the underfill material layer (332).

Re claim 8, Lan discloses the semiconductor package of claim 1, but fails to disclose further comprising: a second barrier structure disposed between the organic package substrate and the silicon interposer structure.


Re claim 9, Lan discloses the semiconductor package of claim 1, wherein the barrier structure (320) comprises a plurality of runaway traces (innermost and outermost portions of 320; FIGS. 8e/8i) for excess portions of the underfill material layer (332).

Re claim 16, Lan discloses in FIG. 8i a semiconductor package, comprising:
first (124; ¶ [0103]) and second (144; ¶ [0106]) adjacent semiconductor dies separated by a spacing (separation between 124 and 144);
an interposer structure (300; ¶ [0094]) disposed below and electrically coupling the first and second semiconductor dies;
a barrier structure (solder resist 320; ¶ [0097]) disposed between the first semiconductor die (124) and the interposer structure (300) and at least partially (see BSPU in inserted figure above) underneath the first semiconductor die (124); and
an underfill material layer (332; ¶ [0104]) in contact with (physically touching) the second semiconductor die (144) and with the barrier structure (320), but not in contact with the first semiconductor die (124), wherein the underfill material layer (332) is disposed on (sidewalls) and over (above) an uppermost surface (uppermost horizontal plane of 320) of the barrier structure (320) at a location of a highest point of the 
For the record, the inserted figure above (annotated FIG. 8i of Lan) depicts: barrier structure (320) having a portion (BSPU) partially underneath first semiconductor die (124).

A.	Lan fails to disclose a silicon interposer structure; an organic package substrate disposed below and electrically coupled to the silicon interposer structure, the organic package substrate comprising a plurality of routing layers therein; and wherein the barrier structure (320) has a uniform total vertical thickness throughout an entirety.

However,
Su discloses in FIG. 1 a semiconductor package, comprising: a silicon interposer structure (35; ¶ [0028]-[0029]); and an organic package substrate (epoxy resin circuit 40; ¶ [0030]) disposed below and electrically coupled to the silicon interposer structure (35; ¶ [0028]-[0029]), the organic package substrate comprising a plurality of routing layers (conductive traces, vias; ¶ [0031]) therein.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su of a silicon interposer structure; and an organic package substrate disposed below and electrically coupled to the silicon interposer structure, the organic package substrate comprising a 

B.	Lan and Su fails to disclose wherein the barrier structure (320) has a uniform total vertical thickness throughout an entirety.
However,
Ohuchi discloses in FIG. 1A a semiconductor package, comprising: a barrier structure (solder resist 7; ¶ [0050]), wherein the barrier structure (7) is at least partially underneath (left and right ends) a semiconductor die (2; ¶ [0050]), and has vertical sidewalls at electrical connections (solder bumps 3; ¶ [0050] and [0069]) of the semiconductor die (2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lan and Su such that the barrier structure (solder resist 320) has vertical sidewalls at solder ball/bump locations underneath the semiconductor die, resulting in a barrier of uniform total vertical thickness throughout its entirety, where the sidewall of the barrier (320) in contact with solder bump/ball can made to conform with the shape of the solder bump/ball (e.g. angled, straight, stepped, or other shapes).   

Re claim 19, Lan discloses the semiconductor package of claim 16, wherein the barrier structure (320) comprises a patterned ink structure (by screen printing; ¶ [0097]) disposed on an uppermost surface (upper horizontal plane) of the interposer structure (300); and Su discloses the silicon interposer as discussed for claim 16.
Claims 2, 3; 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lan and Su and Ohuchi as applied to claim 1; and claim 16 above, and further in view of Saeki (US 2008/0237895 A1-prior art of record).
Re claims 2, 3; and 17, 18, Lan and Su and Ohuchi disclose the semiconductor packages of claim 1; and claim 16.
But, fail to disclose wherein the barrier structure comprises a plurality of copper traces disposed on an uppermost surface of the silicon interposer structure; and wherein the plurality of copper traces comprises a chevron pattern.

However,
Saeki discloses in FIG. 5 a semiconductor package, comprising: a barrier structure (dams 46 as in 16 in FIGS. 1A/1B; ¶ [0059]; [0065] and [0074]), wherein the barrier structure comprises a plurality of copper traces (¶ [0074]) disposed on an uppermost surface of a substrate structure (interposer substrate 40 as in 10 in FIGS. 1A/1B; ¶ [0005]; [0059]; [0070] and [0074]); and wherein the plurality of copper traces (46) comprises a chevron pattern (triangular; ¶ [0059]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective fifing of the claimed invention to combine the teachings of Saeki of the barrier structure comprising a plurality of copper traces disposed on an uppermost surface of the silicon interposer structure; and wherein the plurality of copper traces comprises a chevron pattern with the structure of Lan and Su and Ohuchi to reduce the area occupied by the underfilled device chips by forming a plurality of barrier structures with minimized dimensions (Saeki; ¶ [0011] and [0066]-[0069]).
Claims 5; and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lan and Su and Ohuchi as applied to claim 1; and claim 16 above, and further in view of Strothmann et al (US 2014/0091455 A1-prior art of record, hereafter Strothmann).
Re claims 5; and 20, Lan and Su and Ohuchi disclose the semiconductor packages of claim 1; and claim 16.
But, fail to disclose wherein the spacing separating the first and second semiconductor dies is approximately 100 microns.
However,
Strothmann discloses a semiconductor package, comprising: first (294) and second (304) semiconductor dies separated by a spacing of approximately 100 microns (¶ [0136]; [0146]-[0148] [0185] [0220] and [0250]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective fifing of the claimed invention to combine the teachings of Strothmann of first and second semiconductor dies separated by a spacing of approximately 100 microns with the structure of Lan and Su and Ohuchi to produce lower cost devices with optimized package space (Strothmann; ¶ [0136]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892